Title: To John Adams from James Warren, 6 October 1785
From: Warren, James
To: Adams, John


          
            Dear Sir
            Milton Octr 6th: 1785.
          
          I wrote you very lately, & very largely, without any Interested views but what arise from the pleasure of Corresponding with a Man, whose Confidence, & Friendship, I have long Experienced and wish to Continue. The design of this is to Engage your Interest in a matter which I wish Exceedingly to Accomplish. Applications to great Men are Taxes which they must submit to. your rank & Influence, and the Claim I have on your Friendship, are the only Apologies I shall make I shall say nothing of the qualifications & Merits of my Son Winslow. you know him, & I flatter myself from some Circumstances that you have already formed a favourable Opinion of them. He went to Lisbon with great, & well founded Expectations of being Appointed the Consul there, & still remains there with such Expectations. Congress have delayed the Appointment untill a Commercial Treaty should be formed. by a Letter from my Friend Gerry Last Evening I am Informed they now have it in Contemplation & probably will Appoint the foreign Ministers Consuls General, & leave the Appointment to the several Ports with them, & that Lisbon will fall into the department of Mr Jefferson. will you write to him, & use your Influence to gratify me in the Acquisition of this small, favour. if the profits of the office s[hould n]ot be large, it will give him Consequence, and Assist him in his other Business. A disappointment would Mortify & Injure the feelings of a Young Man as well as give A Triumph to my Enemies after the matter has been so long talked off. I think I have done some services to my Country, & had a Considerable Share (I mean for an Individual) in the American Revolution. if Winslow succeeds, it will be the only reward to & the only place at present held or Expected by any of the Family. you will make my sincere regards to Mrs. Adams, & Love to Nabby: & beleive me to be as usual with great Esteem / Your Friend &c
          
            J Warren—
          
          
            Will you be so kind as to forward the Inclosed by some speedy & safe Conveyance. &c
          
        